Order entered December 31, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00329-CR

                  EARNEST DEWAYNE CLAYTON, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
                      Trial Court Cause No. CR17-2027

                                    ORDER

         Before the Court is the State’s December 30, 2021 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief due on or before January 18, 2022. We DIRECT the Clerk to set this case at

issue.



                                            /s/   LANA MYERS
                                                  JUSTICE